Citation Nr: 0936347	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The credible evidence does not establish that the Veteran 
incurred headaches or a head trauma which may have resulted 
in headaches during service; he did not seek treatment for 
headaches for more than fifty years post-service; his 
currently diagnosed chronic headache disorder is not related 
by competent medical evidence to any incident during service 
nor is it related to any service-connected disability, 
including hearing loss and tinnitus.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by the 
Veteran's active duty service, nor are they proximately due 
to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in 
December 2006 and December 2008 expressly told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in December 2006 and December 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The December 2006 letter was sent to the Veteran prior to the 
March 2007 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini, 18 Vet. App. at 120.  To the extent that the 
December 2008 letter was sent after the initial adjudication 
of the claim, the Board finds that any timing error was 
harmless error because following the December 2008 notice the 
case was readjudicated and a February 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  See also Shinseki v. Sanders, 129 S. Ct. 1696 
(U.S. Apr. 21, 2009).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran was afforded a VA examination during this appeal 
for the specific purpose of obtaining an opinion as to 
whether his claimed headaches are related to his service-
connected tinnitus and/or hearing loss.  The October 2008 VA 
examination report reflects that the examiner conducted a 
review of the Veteran's complete claims file in addition to 
an oral history and physical examination of the Veteran.  
Following the above, the examiner provided a diagnosis and 
then an opinion as to the likelihood of his headaches being 
related to his service-connected disabilities.  A complete 
rationale was provided which considered both the medical and 
lay evidence of record as well as medical literature on the 
subject.  Under these circumstances, the Board concludes that 
the examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

The Board notes that no opinion was obtained during this 
appeal as to whether the Veteran's claimed headaches are 
directly related to his military service despite his 
assertions that his headaches first began during Basic 
Training.  When VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, VA must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr, 21 Vet. App. at 311.  
In the present case, the only evidence of record which 
supports the Veteran's claim of direct service connection is 
his own lay statements regarding experiencing headaches 
during service as well as an alleged head trauma which 
aggravated his claimed headaches.  Presumably, a physician 
might find such statements credible and afford the Veteran a 
positive nexus opinion based on the credibility of this lay 
evidence.  However, as discussed in more detail below, the 
Board finds the Veteran's lay assertions of in-service 
headaches and head trauma lack credibility.  Therefore, any 
medical opinion which relies on such lay statements would be 
rejected for being based on an inaccurate history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when 
assessing the probative value of a medical opinion is whether 
the opinion reflects application of medical principles to an 
accurate and complete medical history).  

Absent additional evidence of record which supports the 
Veteran's claim of direct service connection, the Board finds 
that a remand for an opinion as to whether his claimed 
headaches are directly related to military service would only 
unnecessarily delay this appeal with no benefit flowing to 
the Veteran.  Such remands should generally be avoided.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran reports that he has experienced almost daily 
headaches since service.  He contends that such headaches 
began during Basic Training in 1946 as a result of his 
service-connected hearing loss and tinnitus and were 
subsequently aggravated by a head trauma incurred as a result 
of a Jeep accident in the Winter of 1947.  

Seeing as the Veteran asserts that his headaches had their 
onset during service, the Board will first consider whether 
the competent and credible evidence establishes that he has a 
current chronic headache disorder that is directly related to 
service.  If not, it will then consider whether a claim for 
secondary service connection is substantiated.  

I. Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the Veteran's service treatment records fails to 
reveal any headache complaints or reports of head trauma.  
Rather, his October 1947 separation examination reflects a 
normal clinical evaluation of the neurological system.  Post-
service, the first contemporaneous evidence of headaches is a 
July 2006 private treatment record which contains a notation 
that the Veteran complains of long-term headaches; no 
diagnosis is provided.  See Dr. S.G. Treatment Record dated 
July 20, 2006.  Thereafter, the Veteran's VA treatment 
records show occasional complaints of headaches with a 
diagnosis of chronic headaches in June 2008.  See VA Primary 
Care Note dated June 12, 2008.  The Veteran had indicated 
private treatment for headaches prior to visiting the VA, but 
in January 2007 the Veteran's private physician notified the 
VA that he had reviewed the Veteran's medical charts and 
there was nothing about migraine headaches.  See Letter from 
Dr. S.G. dated January 25, 2007.  There was also nothing 
about treatment for migraines secondary to tinnitus.  See id.  

Initially, the Board observes that the absence of competent 
medical evidence of headaches during service weighs 
significantly against the Veteran's claim that a chronic 
headache disorder had its onset during service.  See 
38 C.F.R. § 3.303(a).  Nevertheless, the Veteran is competent 
to report that he experienced headaches during and since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Such 
statements, however, are still subject to a determination as 
to their credibility and probative value.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's lay 
assertions regarding experiencing headaches during and since 
service not to be credible.  

In its assessment of lay evidence, the Board may weigh the 
absence of contemporaneous medical evidence against a 
Veteran's lay assertions of in-service injury and/or 
complaints.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, there is an absence of contemporaneous treatment 
for headache complaints during service.  The Veteran's 
separation examination report is also negative for any 
complaints or clinical findings related to headaches.  And 
while the Veteran did present a lay statement from his 
brother which indicates that the Veteran has complained of 
headaches since 1946 which occur on average of two to three 
times per week, there is an absence of any contemporaneous 
evidence of complaints for more than fifty years after 
service separation.  The Board is of the opinion that this 
lack of affirmative treatment evidence for chronic headache 
complaints during and immediately post-service weighs against 
the credibility of the Veteran's lay testimony that he 
developed a chronic headache disorder which has been constant 
ever since.  See id.; but see Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (the Board cannot determine that lay 
evidence of onset in service lacks credibility merely because 
it is unaccompanied by contemporaneous service medical 
evidence).  

In addition to a lack of contemporaneous corroborative 
evidence, the Board finds that internal inconsistencies exist 
throughout the record which further cast doubt on the 
credibility of the Veteran's and others' accounts of 
continuous headaches since service.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996) (in evaluating the evidence of record, 
and weighing the credibility of the appellant's lay 
statements, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

First, the Board observes that the Veteran reported almost 
daily headaches when evaluated by the VA in December 2006.  
See VA Primary Care Note dated December 8, 2006.  However, 
many of his contemporaneous VA treatment records reflect that 
he denied any current complaints of headaches during a review 
of systems (ROS).  See, e.g., VA Primary Care Note dated 
March 19, 2004; VA General Surgery Consult dated December 13, 
2007.  See also VA Primary Care Note dated June 17, 2004 (no 
mention of headaches); VA Surgery Note dated February 14, 
2008.  Similarly, he made no mention of any history of 
headaches at his first visit to a VA medical facility.  See 
VA History and Physical Report dated July 28, 1999.  

When the Veteran finally presented for evaluation and 
treatment of headaches in December 2006, the examining 
physician found it "surprising" to hear that the Veteran 
has experienced headaches since 1946 but choose never to tell 
anyone until recently.  See VA Primary Care Note dated 
December 8, 2006.   The examining physician noted that the 
Veteran indicated that he decided to mention it today because 
he was thinking about applying for VA compensation.  

The lack of consistent complaints of headaches in the 
contemporaneous medical evidence dated throughout this appeal 
contrasts sharply with the Veteran's lay assertions of near 
daily headaches and weighs against his lay statements.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  Additionally, the fact that he 
chose not to mention his headache problem until after 
contemplating a claim for compensation casts doubt on the 
credibility of the statements regarding the history of his 
claimed headache disorder.  See Pond v. West, 12 Vet. App. 
341 (1999) (although the Board must take into consideration 
the Veteran's statements, it may consider whether self-
interest may be a factor in making such statements).  

Finally, the Board notes that the Veteran initially contended 
that his headaches began during Basic Training and were the 
result of hearing loss and tinnitus incurred at the same 
time.  This contention is reflected in his contemporaneous 
treatment records and October 2008 VA examination report.  
However, in November 2008, the Veteran mentioned an in-
service incident in which his Jeep was in a collision with a 
Japanese bus and he hit his head on the windshield of the 
Jeep.  See VA Form 21-4138 received November 19, 2008; see 
also VA Form 21-4138 received April 3, 2009.  Prior to such 
statement, the Veteran had never mentioned any such incident.  
In fact, he had expressly denied any in-service trauma to his 
head.  See VA Primary Care Note dated December 8, 2006; VA 
Examination Report dated in October 2008.  There is no 
evidence of any head trauma and/or Jeep incident in the 
Veteran's service treatment records.  

The above inconsistencies, especially when viewed in light of 
the medical evidence of record, tend to indicate that the 
Veteran's belief that his headaches began during service is 
something he came to more recently and in conjunction with 
his claim for compensation.  Under these circumstances, the 
Board finds itself unwilling to assign any probative value to 
the Veteran's lay statements regarding in-service headaches 
with continuity of symptomatology since service.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  Similarly, no 
probative value will be assigned to the lay statements made 
by his brother regarding the incurrence of headaches during 
service and their continuity ever since.  

The remaining evidence of record does not contain any 
indication that the Veteran's headaches are related to his 
military service.  Many of the Veteran's medical records 
provide no indication as to the etiology of his current 
headaches, and at least one physician concluded that the 
etiology was unclear, including whether the etiology is 
related to military service.  See VA Primary Care Note dated 
December 8, 2006.  The Board has already discussed why the 
record does not contain credible lay evidence establishing a 
nexus between the Veteran's current headaches and service.  
Thus, without medical evidence of record linking the 
Veteran's current headache disorder to service, service 
connection cannot be granted on a direct basis.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 176-77 (Fed. Cir. 2007); 
38 C.F.R. § 3.303(d).  Moreover, absent any credible evidence 
that the Veteran experienced headaches during service or 
incurred an injury, including a head trauma, which may have 
resulted in headaches, service connection on a direct basis 
is not warranted.  

II. Secondary Service Connection

The Board's inquiry is not complete, however, because the 
Veteran has asserted that his current headache disorder is 
the result of his service-connected hearing loss and tinnitus 
disabilities.  Although he contends that headaches began 
during service alongside his hearing loss and tinnitus, the 
Board notes that it has already discussed above why the 
credible evidence does not support a finding that headaches 
began in service.  Service connection on a secondary basis 
does not, however, require that the claimed disorder begin 
during service.  Rather, service connection is warranted when 
the evidence demonstrates that the disability for which the 
claim is made is proximately due to or the result of a 
service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2008).  

In the present case, there is nothing in the contemporaneous 
record, other than the Veteran's own lay statements, 
addressing a relationship between his current headaches and 
service-connected disabilities.  Unfortunately, as a lay 
person, the Veteran is not competent to provide evidence 
regarding a causal relationship between his chronic headaches 
and hearing loss or tinnitus.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, the Board must rely on the 
competent medical evidence of record in making its 
determination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(Board is prohibited from making conclusions based on its own 
medical judgment).

The record reflects that the Veteran was evaluated in October 
2008 for the specific purpose of considering his lay 
contentions that his headaches are related to his service-
connected tinnitus and hearing loss.  The report indicates 
that the claims file was reviewed in conjunction with an 
examination of the Veteran; additionally, a review of medical 
literature was completed and is discussed in full.  
Initially, the examiner noted that there is no evidence is 
the claims file to support the Veteran's contention that 
headaches are secondary to hearing loss and tinnitus.  And 
when medical literature regarding the pathogenesis of 
migraine headaches is reviewed, it is discovered that such 
contentions lack medical credibility.  More specifically, 
there is nothing to indicate that tinnitus has anything to do 
with the cause of a migraine, nor is there any evidence that 
tinnitus acts to aggravate migraines.  Similarly, there is 
nothing to support such conclusions as they pertain to 
hearing loss and/or chronic laryngitis.  In addition to the 
October 2008 VA examiner's opinion, the record contains 
another VA opinion that the Veteran's headaches are not due 
to his service-connected tonsillectomy.  See VA Examination 
Report dated in July 2007.  

The October 2008 opinion clearly considers all evidence of 
record in its determination.  Moreover, it is based upon an 
accurate history of the Veteran's service and post-service 
treatment and reflects current medical principles.  Under 
these circumstances, the Board finds that this opinion will 
be afforded significant probative value as to the issue of 
whether the evidence indicates that the Veteran's current 
headache disorder is related to his military service.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  And 
absent any competent medical evidence linking the Veteran's 
current headaches to a service-connected disability, the 
Board finds that a preponderance of the evidence is against 
awarding service connection on a secondary basis.  

In sum, the competent and credible evidence of record 
reflects that the Veteran did not experience headaches during 
service nor did he incur a head injury during service.  
Following service, he did not seek treatment for chronic 
headaches until more than fifty years after separation and 
only when he had made the decision to file for compensation 
benefits.  He has presented no medical evidence linking his 
current headaches to service or to any service-connected 
disability.  Thus, with consideration of the probative 
October 2008 VA examiner's report, the length of time 
following service prior to a recorded diagnosis of chronic 
headaches, and the absence of any persuasive medical opinion 
suggesting a causal link to the Veteran's service or a 
service-connected disability, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for migraine headaches.  Consequently, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


